Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 were previously pending and subject to a non-final office action mailed June 6, 2021.  Claims 1 and 9-10 were amended, claims 2-8 were left as previously presented and claim 11 is newly added.  Claims 1-11 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on October 4, 2021 concerning the previous rejections of claims 1-10 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejection are fully considered but are moot in view of the new grounds of rejection.
Applicant’s argument with respect to the 35 USC 112(b) rejection of claims 1-10 has been fully considered but are not persuasive. The phrase “such as” is a relative term that renders the claims indefinite. Therefore, the 112(b) rejection of claims 1-10 is maintained. Applicant states that claims 5 and 6 do not recite the term “such as”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbs et al. referred herein as Tibbs (U.S. Patent Application Publication No. 2014/0222711) in view of Walker (U.S. Patent Application Publication No. 2009/0265248), further in view of Mccalib Jr. et al. referred herein as Mccalib (U.S. Patent No. 10,474,980), further in view of Oz et al. referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067) further in view of Hawkins (U.S. Patent Application Publication No. 2020/0098215).

As to claims 1, 9 and 10, Tibbs teaches a device, method and a non-transitory computer readable medium comprising:
a communication device configured to perform bidirectional communication with each of a mobile terminal, a center server, and an EC server over a predetermined communication network and configured to perform transmission and reception of various signals such as control signals or information signals to and from each of the mobile terminal, the center server, and the EC server; and a processing device including a storage unit, a communication processing unit, a registration unit, a delivery management unit, and a delivery destination decision unit that function by executing one or more programs stored in ROM of the processing device (para 19, 22-23, handheld device communicates with logistics server and database server) 
wherein the registration unit configured to register, in the storage unit, a plurality of candidates as delivery destinations of the package and priorities for the candidates, 
(para. 36: the system is configured to retrieve alternate delivery location information that includes one or more parcel recipient preferences related to one or more alternate delivery locations. These one or more parcel recipient preferences may be provided to the system by parcel recipients, for example, and may include preferences related to particular alternate delivery locations to which recipients would like their parcels redirected following unsuccessful deliveries. In particular embodiments, the system is configured to allow parcel recipients to provide a list of preferred alternate delivery locations that are ranked from most preferred to least preferred. In various embodiments, the system is configured to redirect parcels to the parcel recipient's most 
delivery destination decision unit configured to decide an alternative delivery destination from among the candidates based on the priorities when a deliverer is not able to deliver the package to a delivery destination with the highest priority among the delivery destinations, the delivery destination with the highest priority being designated by the user (para. 36 “the system is configured to retrieve alternate delivery location information that includes one or more parcel recipient preferences related to one or more alternate delivery locations. These one or more parcel recipient preferences may be provided to the system by parcel recipients, for example, and may include preferences related to particular alternate delivery locations to which recipients would like their parcels redirected following unsuccessful deliveries. In particular embodiments, the system is configured to allow parcel recipients to provide a list of 
the delivery management unit configured to determine that the deliverer cannot deliver the package to the delivery destination according to a predetermined manipulation of the deliverer (para 4 “receiving, from a delivery driver, an indication that delivery of a parcel to a primary delivery location is not possible”; para 30 “the system receives the indication that the one or more parcels are undeliverable from a delivery driver who was unable to perform the delivery… A delivery of a parcel may not be possible, for example, because the parcel recipient is not home to receive the parcel, because no one 
wherein when the deliverer is not able to deliver the shipment to the delivery destination of the shipment by the user, the delivery -2-destination decision unit decides, as the alternative delivery destination, a second location designated by the user, when the second location designated by the user is included in the candidates and the priority of the second location designated by the user is second priority after the priority of the inside of the first location with the highest priority (para 36 and 50)
Tibbs does not teach that the package is luggage. 
However, Walker teaches shipping luggage to destinations (para 11 and 25)
Tibbs teaches shipping packages from one destination to another using a computing device.
The sole difference between Tibbs and the claimed subject matter is that Tibbs does not disclose shipping luggage. 
Walker discloses shipping luggage from one destination to another using a computing device.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the luggage of Walker for the
package of Tibbs.

Even though Tibbs teaches that the delivery location is a user’s house, Tibbs and Walker do not teach that the delivery location is a vehicle and wherein the mobile terminal is configured to lock and unlock a door or a trunk of the vehicle, the house, the building and the facility by acquiring an authentication key from the venter server using the acquired authentication key.
However, Mccalib teaches that the delivery location of a package may be the user’s home or vehicle is a vehicle wherein the deliverer uses a key to lock and unlock a door or a trunk of the vehicle, the house, the building and the facility by acquiring an authentication key (col. 15 lines 6-19, col. 8 lines 7-17, col 2 lines 31-41 and col 3 lines 1-20).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to designate the delivery location to be a vehicle in Tibbs in view of Walker as taught by Mccalib. Motivation to do so comes from the teachings of Mccalib that doing so would allow valuable items to be delivered to a secure location and would therefore prevent lost or theft. 
Even though Tibbs teaches ranking a list of delivery locations from highest priority to lowest priority and Mccalib teaches the delivery locations may be house or car of a user, Tibbs in view of Mccalib do not explicitly teach that the list designates the vehicle being the destination with the highest priority and the house being the destination with the second highest priority. However, it would have been obvious for one of the ordinary skill in the art at the time the 
Tibbs in view of Walker, further in view of Mccalib do not teach that the mobile device is configured to lock or unlock a door of a car using a an authentication key received from the server. However, Oz teaches transmitting a virtual key to the mobile device of the deliverer and then using the key to open a trunk or a door of the vehicle (para. 24 and 45). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to send the virtual key from a server to the mobile device in Tibbs as taught by Oz. Motivation to do so comes from the teachings of Oz that doing so would temporarily allow the deliverer access the recipient’s property while the recipient is not present making the delivery more efficient and more secure.
Similarly, Tibbs in view of Walker, further in view of Mccalib do not teach that the mobile device is configured to lock or unlock a door of a house/building using a an authentication key received from the server. 
However, Hawkins teaches transmitting a virtual key to the mobile device of the deliverer and then using the key to open a door of the building (para. 11-12, 164, 167 and 169). 
It would have 
As to claim 3, in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above.
Tibbs further teaches:
wherein in a case where there is no one at a house of the user when the luggage is delivered to the house of the user despite the house of the user being designated as the delivery destination of the shipment by the user, the delivery destination decision unit decides, as the alternative delivery destination(para 36 and 50)
Tibbs and Walker do not teach that the delivery location is a vehicle.
However, Mccalib teaches that the delivery location is a vehicle (col 2 lines 31-41 and col 3 lines 1-20)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to designate the delivery location to be a vehicle in Tibbs in view of Walker as taught by Mccalib. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 4, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above. 

wherein that the registration unit registers, in the storage unit, the candidates and the priorities for the respective candidates set using a terminal of the user in advance regardless of a request for delivery of package. (para 12, show that the user specifies destinations for delivery)
As to claim 5, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above.
Tibbs further teaches:
wherein the registration unit registers, in the storage unit, the candidates and the priorities for the respective candidates set via a terminal of the user when delivery of the package is requested. (para 38, 42 and fig. 3, after scheduling the delivery of the package the system notifies the user to select an alternate delivery destination)
As to claim 6, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above. 
Tibbs further teaches:
a transmission unit configured to transmit an inquiry to the terminal of the user, the inquiry prompting registration of a candidate for an alternative delivery destination having second priority after the priority of the delivery destination designated by the user, when the deliverer is not able to deliver the package to the delivery destination designated by the user, wherein the registration unit registers, in the storage unit, the candidate for the alternative delivery destination and the priority of the candidate set from the terminal of the user after the inquiry from the transmission unit.(para 12-13, 38 and 42)
As to claim 7, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 6 as discussed above. 
Tibbs does not teach:
wherein the transmission unit transmits the inquiry to the terminal of the user, when the inside of the vehicle is designated as the delivery destination of the package and the vehicle has moved from a designated place within a predetermined time before a scheduled delivery date and time of the package.
However, Oz teaches:
wherein the transmission unit transmits the inquiry to the terminal of the user, when the inside of the vehicle is designated as the delivery destination of the package and the vehicle has moved from a designated place within a predetermined time before a scheduled delivery date and time of the package.(para 118 and 120, the package is delivered to a vehicle)
It would have been obvious to one having skill in the art at the effective filling date of the invention to deliver to a vehicle in Tibbs in view Walker as taught by Oz. Motivation to do so comes from the knowledge well known in the art that doing so will make the shipping system convenient and user friendly. 
As to claim 8, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above.
Tibbs does not teach:
wherein the candidates include the inside of the vehicle owned by a family member of the user or the inside of the vehicle owned by a friend of the user.
However, Oz teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to deliver to a vehicle in Tibbs in view Walker as taught by Oz. Motivation to do so comes from the knowledge well known in the art that doing so will make the shipping system convenient and user friendly.
As to claim 11, Tibbs in view of Walker, in view of Mccalib, in view of Oz, further in view of Hawkins teach all the limitations of claim 1 as discussed above.
	Tibbs further teaches:
wherein the priorities of the respective destination candidates are acquired (36 and 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628